


AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT dated as of January 6,
2014 (this “Amendment”), is among:
(a)Convergys Funding Inc., a Kentucky corporation (“Seller”),
(b)Convergys Corporation, an Ohio corporation (“Convergys”), as initial Servicer
and Performance Guarantor,
(c)Liberty Street Funding LLC, a Delaware limited liability company (“Liberty
Street” or the “Conduit”),
(d)The Bank of Nova Scotia (“Scotiabank”), and its assigns hereunder
(collectively, the “Scotiabank Committed Purchasers” and, together with Liberty
Street, the “Scotiabank Group”),
(e)Wells Fargo Bank, N.A. (“Wells Fargo” and together with the Conduit and
Scotiabank, the “Purchasers”), successor by merger to Wachovia Bank, National
Association,
(f)The Bank of Nova Scotia in its capacity as agent for the Scotiabank Group
(the “Scotiabank Group Agent”), and
(g)Wells Fargo Bank, N.A. in its capacity as administrative agent for the
Purchasers and the Scotiabank Group Agent (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with the
Scotiabank Group Agent, the “Agents”).
PRELIMINARY STATEMENTS
Seller, Servicer, the Purchasers and the Agents are parties to that certain
Receivables Purchase Agreement dated as of June 30, 2009, as amended (the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.
The parties wish to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and the other mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments. Upon the terms and subject to the conditions set forth in this
Amendment, the parties hereto hereby agree that the Agreement is hereby amended
as follows:
1.1.    The following defined terms are inserted in Exhibit I of the Agreement
in their proper alphabetical position:




--------------------------------------------------------------------------------




“Delayed Funding Imbalance Period” means the period of time beginning on the
date of the delivery of a Delayed Purchase Notice and continuing until such time
as the facility is back in balance (as provided in Section 2.8(c)).
“Delayed Funding Percentage” means the ratio of each Delayed Funding Purchaser’s
Invested Amount to the sum of the Invested Amount of all Delayed Funding
Purchasers.
“Delayed Funding Purchaser” means any Purchaser that provides or has its agent
provide a Delayed Purchase Notice.
“Delayed Purchase Amount” means a Delayed Funding Purchaser’s Percentage of the
Receivables Interest requested in a Purchase Notice for which the Delayed
Funding Purchaser intends to delay its purchase in accordance with Section 2.8.
“Delayed Purchase Notice” means written notice that a Delayed Funding Purchaser
intends to purchase the Delayed Purchase Amount on the Delayed Purchase Date
rather than on the Purchase Date.
“Delayed Purchase Date” means the date specified in the Delayed Purchase Notice
that is on or before the thirty-fifth (35th) day following the Purchase Date (or
if such day is not a Business Day, then on the next succeeding Business Day) set
forth in the Purchase Notice for which the Delayed Funding Purchaser intends to
defer.
“Non-Delayed Funding Purchaser” means any Purchaser other than a Delayed Funding
Purchaser.
1.2.    Section 1.1(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:
(b)    Seller may, upon at least 10 Business Days’ notice to the Agents and
Wells Fargo, terminate in whole or reduce in part, the unused portion of the
Purchase Limit, provided that (i) each partial reduction of the unused Purchase
Limit shall be in an aggregate amount equal to $2,000,000 or a larger integral
multiple of $1,000,000, (ii) during a Delayed Funding Imbalance Period, any
partial reductions shall reduce the unused portion of the Purchase Limit of the
Non-Delayed Funding Purchasers ratably in accordance with the Delayed Funding
Percentage, (iii) otherwise each such partial reduction shall reduce the unused
portion of the Purchase Limit ratably between Wells Fargo and the Scotiabank
Group in accordance with their respective Percentages (and within the Scotiabank
Group, ratably among the Scotiabank Committed Purchasers that are members
thereof in accordance with their respective Ratable Shares), the unused portion
of the Purchase Limit, and (iv) no such partial reduction may reduce the
Purchase Limit to an amount less than $75,000,000.
1.3.    A new Section 2.8 is added to the Agreement as follows:
Section 2.8    Delayed Funding Purchasers.

2



--------------------------------------------------------------------------------




(a)    Beginning on January 1, 2015, the Seller and Purchasers agree that each
Incremental Purchase shall be purchased in accordance with Section 1.2 hereof on
the purchase date specified in a Purchase Notice (the “Purchase Date”) unless
prior to 3:00 p.m. (New York City time) on the day that the Seller delivers such
Purchase Notice, a Delayed Funding Purchaser delivers a Delayed Purchase Notice
to the Seller and each other party hereto, in which case, the Delayed Purchase
Date shall automatically be deemed to be the purchase date related to such
Purchase Notice with respect to such Delayed Funding Purchaser.
(b)    Upon receipt of a Delayed Purchase Notice, the Seller may revoke the
related Purchase Notice in whole by 5:00 p.m. (New York City time) on the day
that Seller receives the Delayed Purchase Notice. If the Seller does not revoke
the Purchase Notice, (i) each Non-Delayed Funding Purchaser shall be obligated
to purchase (A) its Percentage of the requested Receivables Interest in
accordance with Section 1.2, plus (B) its Delayed Funding Percentage of the
Delayed Funding Amount, and (ii) so long as the conditions precedent set forth
in Section 6.2 with respect to the requested purchase were satisfied on the
related Purchase Date, the Delayed Funding Purchaser shall be required to
purchase the Delayed Purchase Amount on the Delayed Purchase Date irrespective
of whether the Seller would be able to satisfy the conditions precedent set
forth in Section 6.2 to a purchase on such Delayed Purchase Date.
Notwithstanding anything to the contrary contained herein, in no event shall a
Non-Delayed Funding Purchaser be required to purchase any amounts in excess of
its Commitment. No Delayed Funding Purchaser shall be considered to be in
default of its obligation to fund its Delayed Purchase Amount hereunder unless
and until it has failed to purchase the Delayed Purchase Amount on or before the
Delayed Purchase Date.
(c)    After a Non-Delayed Funding Purchaser purchases a Delayed Purchase Amount
in accordance with Section 2.8(b), the Delayed Funding Purchaser will be
obligated to, on or before the Delayed Purchase Date (A) purchase from the
Non-Delayed Funding Purchaser sufficient Receivables Interests necessary to
cause the ratio of the Invested Amount of each Purchaser to the Aggregate
Investment Amount to be in accordance with the Percentage, and (B) purchase from
Seller any remaining Delayed Purchase Amount which was not purchased by
Non-Delayed Funding Purchaser(s) in accordance with Section 2.8(b).
(d)    Notwithstanding any other provision of this Agreement providing for the
purchasing of Receivables Interest or the sharing of any fee with respect to
Receivables Interest, during the Delayed Funding Imbalance Period, the terms
“ratably” and “ratable” in Sections 1.3, 2.4, and 14.13 shall be deemed to mean
ratably in accordance with the Percentage of each Purchaser as adjusted to
reflect the Delayed Purchase Amount.
1.4.    The sixth paragraph of Section 2.4 is hereby amended and restated in its
entirety to read as follows:
sixth, to the reduction of the Invested Amount of any Non-Delayed Funding
Purchaser up to an amount necessary to cause the ratio of the Invested Amount of
each Purchaser to the Aggregate Investment Amount to be in accordance with the
Percentage

3



--------------------------------------------------------------------------------




prior to adjustment to reflect the Delayed Purchase Amount, and thereafter to
the ratable reduction of the Aggregate Invested Amount, and
1.5.    Section 9.1(r) of the Agreement is hereby amended and restated in its
entirety to read as follows:
(r)    Convergys shall permit at any time the ratio of (a) Consolidated Total
Debt at such time to (b) Consolidated EBITDA for the most recently ended period
of four consecutive fiscal quarters to be greater than (I) prior to December 31,
2013, 3.25 to 1.00 and (II) on or after December 31, 2013, 2.75 to 1.00.
1.6.    Section 14.3 of the Agreement is hereby amended and restated in its
entirety to read as follows:
Section 14.3    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 2.8(c), 10.3 or 10.4) in a greater proportion than that received by any
other Purchaser entitled to receive a ratable share of such Aggregate Unpaids,
such Purchaser agrees, promptly upon demand, to purchase for cash without
recourse or warranty a portion of such Aggregate Unpaids held by the other
Purchasers so that after such purchase each Purchaser will hold its ratable
proportion of such Aggregate Unpaids; provided that if all or any portion of
such excess amount is thereafter recovered from such Purchaser, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.
1.7.    The following defined terms appearing in Exhibit I to the Agreement are
hereby amended and restated in their respective entireties to read as follows:
“Facility Termination Date” means the earlier of:
(i)
(A) January 6, 2017,

(B) if Convergys has extended the Current Maturity Date of the Convergys Credit
Agreement, three months prior to the maturity date of such renewed Convergys
Credit Agreement; provided, that the renewed Convergys Credit Agreement has an
aggregate commitment of at least $300,000,000 or, if less than $300,000,000, the
sum, as of the last day of the fiscal quarter immediately preceding the date on
which the maturity date of the existing Convergys Credit Agreement was extended,
of (x) unrestricted cash of Convergys and its Subsidiaries as of such date plus
(y) the amount by which the sum of the Wells Fargo Allocation Limit and
Scotiabank Allocation Limit exceeds the Aggregate Invested Amount under this
Agreement as of such date plus (z) availability under the Convergys Credit
Agreement as of such date exceeds the sum of (1) the aggregate Commitments as of
such date plus (2) $50,000,000;

4



--------------------------------------------------------------------------------




(C) if Convergys has entered into a credit facility that replaces the Convergys
Credit Agreement, 3 months prior to the maturity date of such replacement credit
facility; provided, that such replacement credit facility has an aggregate
commitment of at least $300,000,000 or, if less than $300,000,000, the sum, as
of the last day of the fiscal quarter immediately following the date on which
the replacement credit facility was entered into, of (x) unrestricted cash of
Convergys and its Subsidiaries as of such date plus (y) the amount by which the
sum of the Wells Fargo Allocation Limit and Scotiabank Allocation Limit exceeds
the Aggregate Invested Amount under this Agreement as of such date plus (z)
availability under such replacement credit facility as of such date exceeds the
sum of (1) the aggregate Commitment as of such date plus (2) $50,000,000;
(D) if the Current Maturity Date of the Convergys Credit Agreement is not
extended in accordance with the requirements set forth in clause (B) above or a
replacement credit facility in accordance with the requirements set forth in
clause (C) above has not been entered into, March 11, 2015 unless on March 11,
2015 the sum of (x) unrestricted cash of Convergys and its Subsidiaries as of
such date plus (y) the amount by which the sum of the Wells Fargo Allocation
Limit and Scotiabank Allocation Limit exceeds the Aggregate Invested Amount
under this Agreement as of such date exceeds the sum of (1) the aggregate
Commitment as of such date plus (2) $50,000,000; and
(ii)
the Amortization Date.

“Percentage” means (a) 42% as to the Scotiabank Group, and (b) 58% as to Wells,
provided, however, that with respect to allocations of Collections and payments
made hereunder pursuant to Sections 2.2 and 2.3 during a Delayed Funding
Imbalance Period, the Percentage for purposes of this proviso shall be equal to
the percentage obtained by dividing such Purchaser’s Invested Amount by the
Aggregate Investment Amount of all Purchasers.
2.    Representations and Warranties; Reaffirmation of Performance Undertaking.
2.1.    Representations and Warranties of Seller Parties. In order to induce the
Agents, the Purchasers and the Servicer to enter into this Amendment, (i)    
each of the Seller Parties hereby represents and warrants to the Agents and the
Purchasers, as to itself or on its own behalf, as applicable, as of the date
hereof: (a) The execution and delivery by such Seller Party of this Amendment
and the performance of its obligations hereunder and under the Agreement as
amended hereby are within its corporate powers and authority and have been duly
authorized by all necessary corporate or limited liability company action on its
part; (b) this Amendment has been duly executed and delivered by such Seller
Party; (c) this Amendment and the Agreement as amended hereby constitute the
legally valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such

5



--------------------------------------------------------------------------------




enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); (d) as of the date hereof, the representations
and warranties set forth in Section 5.1 of the Agreement are true and correct as
though made on and as of the date hereof; and (e) as of the date hereof, and
after giving effect to this Amendment, no event has occurred and is continuing,
or would result from this Amendment, that will constitute an Amortization Event
or a Potential Amortization Event.
2.2.    Reaffirmation of Performance Undertaking. By its signature below, the
Performance Guarantor hereby acknowledges receipt of a copy of this Amendment
and hereby confirms that after giving effect hereto, the Performance Undertaking
remains in full force and effect.
3.    Effectiveness. This Amendment shall become effective as of the date first
above written upon receipt by the Administrative Agent of counterparts hereof,
duly executed by each of the parties hereto and acknowledged by the Performance
Guarantor. Except as expressly amended hereby, the Agreement shall remain
unaltered and in full force and effect.
4.    Miscellaneous.
4.1.    Bankruptcy Petition. Each of Seller, the Servicer, the Agents and the
Purchasers hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding senior indebtedness of
the Conduit, it will not institute against, or join any other Person in
instituting against, the Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
4.2.    CHOICE OF LAW. THIS AMENDMENT (AND THE AGREEMENT AS AMENDED HEREBY)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
ADMINISTRATIVE AGENT’S OR PURCHASERS’ OWNERSHIP OF OR SECURITY INTEREST IN THE
RECEIVABLES AND RELATED SECURITY OR REMEDIES IN RESPECT THEREOF ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
4.3.    CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY), AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER

6



--------------------------------------------------------------------------------




HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF ANY AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER
PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
SELLER PARTY AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR
ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT (OR THE AGREEMENT AS
AMENDED HEREBY) SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN,
NEW YORK.
4.4.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED HEREBY) OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
4.5.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
4.6.    Counterparts; Severability. This Amendment may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
electronic mail attaching an image or .pdf of an executed counterpart shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[Signature Pages Follow]
 



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
CONVERGYS FUNDING INC., AS SELLER
By:                        
Name:
Title:
CONVERGYS CORPORATION, AS SERVICER AND PERFORMANCE GUARANTOR
By:                        
Name:
Title:



8



--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC
By:                        
Name:
Title:


THE BANK OF NOVA SCOTIA, AS A COMMITTED PURCHASER AND AS SCOTIABANK GROUP AGENT
By:                        
Name:
Title:


WELLS FARGO BANK, N.A., INDIVIDUALLY AS A PURCHASER AND AS ADMINISTRATIVE AGENT
By:                        
Name:
Title:
Address:
Wells Fargo Bank, N.A.
6 Concourse Parkway
Suite 1450
Atlanta, GA 30328
Attention:    Michael Landry
Phone:        (404) 732-0820
Fax:        (404) 732-0802
    


CHDS01 877965v4





9

